This opinion is subject to administrative correction before final disposition.




                               Before
                  DEERWESTER, BURGTORF, KIRKBY
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                           Roberto RIOS
             Logistics Specialist Seaman (E-3), U.S. Navy
                               Appellant

                             No. 202200094

                        _________________________

                        Decided: 29 September 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judges:

               Donald R. Ostrom (arraignment and motions)
                         G. Glenn Gerding (trial)

 Sentence adjudged 20 January 2022 by a general court-martial con-
 vened at Norfolk, Virginia, consisting of a military judge sitting alone.
 Sentence in the Entry of Judgment: reduction to E-1, confinement for
 twelve months, forfeiture of all pay and allowances, and a dishonorable
 discharge.

                          For Appellant:
         Lieutenant Commander Daniel C. LaPenta, JAGC, USN
                   United States v. Rios, NMCCA No. 202200094
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1


   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     MARK K. JAMISON
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2